Chief Justice Robertson,
delivered the opinion of the court.
, J 0N a notice to Benjamin W. Napier as sherirr* and collector of the county levy of Casey county, and to other persons as his sureties, the connty court rendered judgment against all the parties jointly for the amount supposed to be due to the county by Napier. This writ of error is prosecuted to reverse that judgment. J °
The judgment is erroneous!
, 1st. In Wood, el al. vs. Tayne, (VII. Monroe, 663,) this court decided that the act of 1797,(1!, Dig. 856) authorizing motions against delinquent collectors of the county levy, or their sureties, does not allow a *602joint motion against the collector and his sureties; but only permits a several motion against the collector or his sureties. According to that authority, which has been since recognized, the joint motion against the collector and his sureties in this case cannot be sustained.
Monroe, for plaintiffs.
2nd. There was no proof that Napier had been either sheriff or collector of the levy; nor was there any proof that the other plaintiffs in error were his sureties.
Wherefore, the judgment is reversed, and the cause remanded with instructions to dismiss the motion without prejudice.